Opinion filed November 10,
2011
 
                                                                       In The           
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00095-CV
                                                    __________
 
                               RONNIE
SUE OVERTON, Appellant
 
                                                             V.
 
     FEDERAL HOME LOAN
MORTGAGE CORPORATION, Appellee

 
                                   On
Appeal from the 50th District Court
                                                            Baylor
County, Texas
                                                      Trial
Court Cause No. 10654

 
                                            M E M O R A N
D U M   O P I N I O N
 
            Appellee
has filed in this court a motion to dismiss for failure to prosecute.  This is
a forcible-detainer case in which appellant’s brief was originally due for
filing on June 10, 2011.  This court previously granted a motion for extension and
extended the deadline to July 8, 2011.  Appellant has yet to file a brief or
another motion for extension.  We agree that the appeal should be dismissed
based upon appellant’s failure to prosecute the appeal.  Tex. R. App. P. 42.3.
Appellee’s
motion to dismiss is granted, and this appeal is dismissed for want of
prosecution.  
 
PER CURIAM
November 10,
2011 
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.